Motion by Alan E. Kudisch for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Kudisch was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on February 18, 1976. By decision and order on application of this Court *633dated April 14, 2000, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Kudisch, and the issues raised were referred to the Honorable Francis X. Egitto, as Special Referee to hear and report. By opinion and order of this Court dated December 10, 2001, as amended January 7, 2002, Mr. Kudisch was suspended from the practice of law for a period of two years, commencing February 7, 2002, based on four charges of professional misconduct (see Matter of Kudisch, 290 AD2d 43 [2001]). By decision and order on motion of this Court dated November 20, 2012, Mr. Kudisch’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to practice law.
Upon the papers filed in support of the motion and upon the papers filed in relation thereto, and the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Alan E. Kudisch, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Alan E. Kudisch to the roll of attorneys and counselors-at-law. Mastro, J.E, Rivera, Dillon, Angiolillo and Sgroi, JJ., concur.